Citation Nr: 1811215	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas
				

THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has been transferred to the RO in North Little Rock, Arkansas.

The Veteran provided testimony at a July 2017 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran provided testimony at the July 2017 hearing that he received treatment at VA facilities for his claimed lumbar spine and left knee disabilities after separation from service.  The Board notes that VA records from Central Arkansas HCS indicate that the Veteran was seen at the Hines VAMC in April 2007 and the Veteran also reported being treated at the Overton Brooks VAMC.  See Medical record received September 2015; see also Hearing transcript dated July 2017.

These records are not associated with the claims file and remand is warranted to obtain this evidence.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that the Veteran was afforded a VA examination in December 2012; however, the VA examiner provided little or no rationale in support of her opinion.  The December 2012 VA examination is inadequate for adjudication purposes; an additional VA examination is warranted after the RO has obtained and associated the Veteran's VA treatment records with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records, including all VA treatment records from the Hines and Overton Brooks VA Medical Centers.

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the etiology of his claimed lumbar spine and left knee disabilities.  The examination report must reflect that a review of the claims folder was conducted.  

The examiner is directed to note the in-service instances of disease or injury of the lumbar spine and left knee and the April 2007 VA treatment notation from the Central Arkansas HCS.  Please provide the following opinions:

a.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a lumbar spine disability  is due to disease or injury of the lumbar spine in service.

b.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left knee disability, including left knee instability,  is due to disease or injury of the left knee in service.
A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




